DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 5-6-2022.  Claims 7 and 14 canceled.

Examiner Comments
3.	Examiner reads, in claims 1 and 9 wherein the housing is thinned at a position (Fig 4, a thinned portions 301/302) where at least one portion of the static structural part (Fig 4 the static structural part, which may be the basket 201) is integrated (integration portion A and B) with at least one part of the outer housing (202) and/or inner housing (104), and thinning can be presented through the changes in outer and/or inner profile of the housing, see specification page 7 lines 20-29.
Allowable Subject Matter
4.	Claims 1-6, 8-13, 15 allow.
5.	The following is an examiner’s statement of reasons for allowance: 
	The prior art Huang 2016/0314779 fails to teach wherein the housing is thinned at a position where at least one portion of the static structural part is integrated with at least one part of the outer housing and/or inner housing, and thinning can be presented through the changes in outer and/or inner profile of the housing, as recited in claims 1 and 9.

	The newly found reference Tanabu 2005/0271226 teaches a speaker unit includes a yoke 3A is integrated with frame 1C.
	Ring 2018/0270558 teaches an earbud may include an acoustic driver. The acoustic driver with a frame integrated with an earbud.  

Kuwahara 9,838,777 teaches a housing 140 may be composed of a plurality of members, the housing 140 is formed by bonding a front housing 120 that covers the front side of the driver unit 110 and a rear housing 130 that covers the rear side of the driver unit 110 as shows in Fig 1 col 6 line 58-63.

The above prior art references fails to teach the claimed limitation as recited in claims 1 and 9 “wherein the housing is thinned at a position where at least one portion of the static structural part is integrated with at least one part of the outer housing and/or inner housing, and thinning can be presented through the changes in outer and/or inner profile of the housing.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653